Citation Nr: 1810762	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  11-31 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to herbicide exposure, or as secondary to service-connected diabetes mellitus type II.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to herbicide exposure, or as secondary to service-connected diabetes mellitus type II. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1968 to September 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board notes that the Veteran requested a Travel Board hearing in his November 2011 substantive appeal.  Subsequently, the Veteran requested in a September 2015 letter that the Board hearing be cancelled.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704(e) (2017).

These matters were last before the Board in June 2016, at which time the Board reopened and remanded them back to the RO for further development.  The Board finds there has been substantial compliance with its remand directives.  See, D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also, Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand).

This is a paperless appeal located on the Veterans Benefits Management System (VBMS), Virtual VA paperless claims processing system, and Caseflow Reader.  The Board has reviewed the electronic records maintained these systems to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  The Veteran has currently diagnosed peripheral neuropathy of the bilateral upper and lower extremities.

2.  The Veteran had service in the Republic of Vietnam during the Vietnam era, and he is presumed to have been exposed to Agent Orange or other herbicide agents during that time.

3.  The Veteran's peripheral neuropathy of the bilateral upper and lower extremities was not manifest during service, was not manifest within one year of separation from service, and is not attributable to service, to include exposure to herbicides including Agent Orange.

4.  The Veteran's bilateral peripheral neuropathy of the bilateral upper and lower extremities was not caused or aggravated by his service-connected diabetes mellitus type II.


CONCLUSION OF LAW


1.  The criteria for service connection for  peripheral neuropathy of the bilateral upper extremities have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1116 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310  (2017).

2.  The criteria for service connection for peripheral neuropathy of the bilateral lower extremities have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1116, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321 (2017).  

The Veteran has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See, Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See, Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Service Connection Law and Analysis

The Veteran maintains that he is entitled to service connection for peripheral neuropathy of the bilateral upper and bilateral lower extremities, to include as secondary to his service-connected diabetes mellitus type II, or as secondary to his exposure to herbicides.

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See, Hickson v. West, 12 Vet. App. 247, 253 (1999).

Any disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a).  Moreover, any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995)

Peripheral neuropathy is a chronic disease subject to presumptive service connection as an organic disease of the nervous system if it manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service, except for chloracne and early-onset peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service, the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C. § 1116; 38 C.F.R. § 3.307, 3.309(e).  

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C. § 1116; 38 C.F.R. § 3.307.

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990); see, Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).

The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007) (Greene, J., concurring in part and dissenting in part) (noting that the Board has the duty to assess credibility and probative weight of evidence); see, Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (affirming that the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.).  The Court has also held that contemporaneous records are more probative than history as reported by a Veteran.  See, Curry v. Brown, 7 Vet. App. 59, 68 (1994).

The Veteran was afforded a VA Agent Orange examination in June 1984.  The Veteran reported gradually losing physical strength since his discharge from the service.  

In an August 1996 statement in support of claim, the Veteran stated that his hands and feet swell and stay numb and tingling all the time.  The Veteran also endorsed severe joint pain.

An April 2003 letter from Dr. K. F., an endocrinologist, notes that she has been treating the Veteran for diabetes mellitus type II since January 30, 2003.  It was further noted that the Veteran was diagnosed with such "a few days before when he presented to the ER with elevated blood sugars."

An April 2003 treatment record from Dr. K. F. notes the Veteran "has a history of Type 2 diabetes mellitus for the last 2 years."  Normal strength was noted in all four extremities.

A May 2003 treatment record from Dr. K. F. notes the Veteran "has a history of Type 2 diabetes mellitus for the last 2 years."  Normal strength was noted in all four extremities.

An August 2003 treatment record from Dr. K. F. notes the Veteran "has a history of Type 2 diabetes mellitus for the last 2 years."  Normal strength was noted in all four extremities.

A December 2003 treatment record from Dr. K. F. notes the Veteran "has a history of Type 2 diabetes mellitus for the last 2 years."  Normal strength was noted in all four extremities.

The Veteran was afforded a VA diabetes examination in July 2004.  The Veteran reported being diagnosed with diabetes in "the first part of 2003".  The Veteran further reported occasionally tingling and numbness in his hands and fingers.

An October 2004 VA treatment record notes the Veteran's lower extremities are negative for pedal edema.

A May 2005 VA treatment record notes the Veteran reported pain in both hands with swelling.  

An October 2006 VA treatment record notes the Veteran reported that "lately he has gotten some numbness and tingling in his feet variable to different times a day and different days."	

A June 2008 VA treatment record notes the Veteran reported that he "gets some tingling and numbness and pains in his left arm occasionally in certain positions."  The Veteran also reported getting "some numbness and tingling down his legs at times".

A November 2008 VA treatment record notes the Veteran reported "having more trouble with soreness in his neck and shoulders."  It was further noted that he "[d]oes not really describe any pain radiation down into the arms past the shoulders.  He is a truck driver and says he is constantly turning his neck looking in mirrors etc."  Upon examination it was noted that "[m]onofilament light touch sensation is intact in both feet" and that he "has decreased range of motion in the cervical spine, but no radicular symptoms."

An August 2009 VA treatment record notes that upon examination that light-touch sensation in the Veteran's feet was intact and capillary refill was less than three seconds.

A November 2009 VA treatment record notes the Veteran reported having "quite a bit of pain at the base of his neck and sometimes numbness radiating down his right arm."

A March 2010 VA treatment record notes that light-touch sensation in the Veteran's feet was intact via monofilament testing.  Capillary refill was less than three seconds.

The Veteran was afforded a VA peripheral nerves examination in June 2010.  The Veteran reported getting tingling in his hands and at times up to his elbows, that his calves feel cold to touch at times, and occasional numbness in his right hand.  The Veteran was diagnosed with bilateral tardy ulnar palsies and it was noted that there was no electrophysiological evidence of demyelinating polyneuropathy due to diabetes.  However, the examiner also noted that the etiology of the peripheral neuropathy was unknown.  As such, the Board finds this opinion to be of limited probative value.

A July2010 VA treatment record notes the Veteran reported intermittent numbness in his hands for approximately 5 to 6 months and that the numbness primarily involves his thumb, index, middle, and ring fingers.  It was noted that "EMG nerve conduction studies [were] performed with the conclusion that he had tardy ulnar nerve palsies on the right more so than the left."  Upon examination, bilateral carpal tunnel syndrome was noted, with possible bilateral ulnar nerve/cubital tunnel syndrome.  It was further noted that the Veteran's physical examination "[did] not completely match with findings on the EMG" and that the Veteran did not have any significant ulnar nerve symptoms.  

The Veteran was afforded a VA diabetes examination in September 2010.  It was noted that the Veteran denied symptoms of peripheral neuropathy.  Upon examination, dull sensation to pin prick to the lower and upper extremities was noted.  Here, no opinion as to etiology of the dull sensation was offered and, as such, this examination is of little probative value.

An April 2011 VA treatment record notes the Veteran denied numbness or tingling in his feet.

A September 2011 VA treatment record notes the Veteran reported "a little tingling in his hands but the area of pain seems to be down that right thumb at the MCP joint".  Possible right carpal tunnel was noted.

A January 2012 VA treatment record notes the Veteran denies any numbness or tingling in his feet.  Monofilament light touch sensation was intact in the feet.

A May 2012 VA treatment record notes the Veteran reported soreness at the base of his right thumb.  The Veteran did not report numbness or tingling in his right hand.  Upon examination, probable arthritis/tendonitis of the right thumb was diagnosed.

A February 2013 VA treatment record notes the Veteran reported "[n]o numbness or tingling in his feet."

A June 2013 VA treatment record notes the Veteran "does not describe ankle swelling or any numbness or tingling in his feet."  Monofilament light touch sensation was present in all feet.

The Veteran was afforded a VA diabetic sensory-motor peripheral neuropathy examination in October 2014.  The examiner indicated yes to the question of does the Veteran now have or has ever been diagnosed with diabetic peripheral neuropathy.  The Veteran reported more frequent and severe tingling and numbness in both hands and feet, with occasional pain radiating up to his knees.  The examiner then noted that the Veteran does not have any symptoms attributable to diabetic peripheral neuropathy.  It was noted that EMG studies show early right median neuropathy at the wrist with only sensory slowing, bilateral peroneal slowing, and bilateral tardy ulnar palsies.  The examiner noted that the Veteran did not have upper extremity diabetic peripheral neuropathy, and did not state whether the Veteran had lower extremity diabetic peripheral neuropathy.  The examiner stated that the "Veteran verbalizes decreased sensory to monofilament/sharp testing.  No new diagnostic test results, medical treatment, or diagnosis of a diabetic demyelinating disease since last C&P exam, condition denied.  Today's exam show symmetric and intact DTRs, pulses, motor function, strength 5/5.  It is at least likely as not (at least a 50 percent probability) not due to Diabetes, but rather his occupational work-related factors causing nerve compression."  Because the examiner did not address direct service connection, the Board finds this opinion to be of limited probative value.  In addition, the examiner made conflicting statements with regard to whether the upper peripheral neuropathy was related to diabetes, the opinion is not probative.  

An addendum VA medical opinion was obtained in June 2017.  After reviewing the claims file, the examiner opined that it is less likely than not that the Veteran's bilateral upper extremity peripheral nerve neuropathy is due to the Veteran's exposure to herbicides, nor was it aggravated or caused by his service-connected diabetes mellitus type II.  It was noted that muscle/nerve studies show no diabetic peripheral nerve demyelinating abnormalities in the upper or lower extremities, and that, notably, bilateral ulnar nerves and bilateral peroneal were axonal.  It was further noted that the relationship between bilateral upper and lower extremities is that it is axonal and not demyelinating that is characteristic of diabetic peripheral neuropathy.  The examiner stated that there are no findings post military discharge of early onset peripheral neuropathy, that there are no objective clinical findings characteristics of diabetic peripheral neuropathy and only the Veteran's lay statements, that the Veteran has a history of prolonged alcohol use which can cause axonal nerve disorders causing toxic neuropathy, and that the Veteran's 40 year history of truck driving with repetitive motions cause trauma, inflammation, swelling, and compression of all nerves. 

Another addendum VA medical opinion was obtained in July 2017.  The examiner opined that it is less likely than not that the Veteran's bilateral lower extremity peripheral nerve neuropathy is due to the Veteran's exposure to herbicides, nor was it aggravated or caused by his service-connected diabetes mellitus type II.  The examiner stated that there are no findings post military discharge of early onset peripheral neuropathy, that there are no clinical findings of diabetic peripheral neuropathy and only two physical examinations findings with the Veteran verbalizing complaints and demonstrated decreased sensation in his lower extremities since his diagnosis of diabetes, that there are no findings of medical treatment for claimed diabetic bilateral lower extremity peripheral neuropathy, that the Veteran has a history of prolonged alcohol use and a 40 year history of truck driving with prolonged stationary seating, all of which are significant factors than can cause nerve compression causing the claimed symptoms.

Here, there are no medical records showing a diagnosis of peripheral neuropathy within one year of service.  The weight of the evidence does not show a diagnosis of early onset peripheral neuropathy.  The Board acknowledges the Veteran's assertion that his peripheral neuropathy was caused by his exposure to herbicides in while in service and his statement in 1984 that he was gradually losing physical strength since his time in the service, the Board notes that although lay persons are competent to provide opinions on some medical issues, the specific disability in this case, peripheral neuropathy, falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Diagnosing peripheral neuropathy requires specialized training and medical diagnostic testing for a determination as to diagnosis and causation, and is not susceptible of lay opinions on etiology.  Therefore, the Board finds that the Veteran's lay statements of record cannot be accepted as competent evidence sufficient to establish that the Veteran had peripheral neuropathy within one year of his discharge from active service.  For the above reasons, the Board finds that the weight of the evidence is against a finding that the Veteran is entitled to presumptive service connection for peripheral neuropathy, to include as due to exposure to herbicides.

The fact that a Veteran cannot establish entitlement to service connection on a presumptive basis does not preclude him from establishing entitlement on a direct incurrence or other basis.  See 38 U.S.C. § 1113 (b); 38 C.F.R. § 3.304 (d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).

The Board will now address direct service connection.  In this case, there is no dispute that the Veteran has a current diagnosis of peripheral neuropathy of both the bilateral upper and lower extremities.  Therefore, Hickson element (1) is met.

With respect to Hickson element (2), in-service disease or injury, review of the Veteran's medical records is negative for any symptoms, diagnoses or treatment of peripheral neuropathy.  However, as the Veteran is presumed to have been exposed to herbicide agents due to service in Vietnam, Hickson element (2) is met.

The Board now turns to Hickson element (3), a nexus between the claimed in-service disease or injury and the current disability.  The Board finds that the sum of the June 2017 and July 2017 VA addendum medical opinions are significantly probative in nature.  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See, Nieves-Rodriguez v. Peake, 22 Vet. App. 205 (2008).  Taken together, these medical opinions provide a thorough analysis of all of the evidence and opined against any nexus between the Veteran's current peripheral neuropathy and his exposure to herbicides.  Again, the Board recognizes the Veteran's assertion that his peripheral neuropathy was caused by his exposure to herbicides in while in service.  As discussed above, however, diagnosing peripheral neuropathy requires specialized training and medical diagnostic testing for a determination as to diagnosis and causation, and is not susceptible of lay opinions on etiology.  Therefore, the Board again finds that the Veteran's lay statements of record cannot be accepted as competent evidence sufficient to establish direct service connection for peripheral neuropathy.

For the above reasons, the Board finds that critical Hickson element (3) has not been met and service connection on a direct basis is not warranted.

With regards to service connection secondary to the Veteran's diabetes mellitus type II, the Board also finds that the weight of the evidence is against service connection.  The June 2010 VA examiner stated that there was no electrophysiological evidence of demyelinating polyneuropathy due to diabetes.  The June and July 2017 VA examiner stated that there are no objective clinical findings characteristics of diabetic peripheral neuropathy and only the Veteran's lay statements, that the Veteran has a history of prolonged alcohol use which can cause axonal nerve disorders causing toxic neuropathy, and that the Veteran's 40 year history of truck driving with repetitive motions and prolonged, stationary seating can cause trauma, inflammation, swelling, and compression of all nerves.  Additionally, the examiner opined against the Veteran's diabetes causing or aggravating the Veteran's peripheral neuropathy.  The examiner also stated that there are no findings post military discharge of early onset peripheral neuropathy, that there are no clinical findings of diabetic peripheral neuropathy and only two records of the veteran verbalizing complaints and demonstrating decreased sensation in his lower extremities since his diagnosis of diabetes.  While the October 2014 examiner noted a history of a diagnosis of diabetic peripheral neuropathy, the examiner concluded that it was less likely than not that 

Here, the Board concludes that the weight of the evidence does not demonstrate that the Veteran's peripheral neuropathy has been caused or aggravated by his service-connected diabetes mellitus type II. 

The preponderance of the evidence is against the Veteran's claim and service connection for a peripheral neuropathy of the bilateral upper and lower extremities, to include as secondary to his service-connected diabetes mellitus.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to herbicide exposure, or as secondary to service-connected diabetes mellitus type II is denied.

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to herbicide exposure, or as secondary to service-connected diabetes mellitus type II is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


